Citation Nr: 0801635	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 1999, 
for a 70 percent rating for the service-connected 
schizophrenia.

2.  Entitlement to an effective date prior to June 30, 1999, 
for a 20 percent rating for the service-connected fractured 
right os calcis.

3.  Entitlement to an effective date prior to June 30, 1999, 
for the grant of service connection and compensation for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 until November 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted an increased compensable 70 
percent rating for the service-connected schizoaffective 
disorder and granted an increased compensable 20 percent 
rating for the service-connected fracture of the right os 
calcis.  The RO also granted service connection for tinnitus 
and assigned a 10 percent rating.  These ratings were made 
effective June 30, 1999.  The veteran disagreed with the 
assigned effective dates for the compensable ratings.  
Therefore, the issues before the Board is 1) whether an 
effective date prior to June 30, 1999 is warranted for the 
assignment of a 70 percent rating for the service-connected 
schizoaffective disorder and the assignment of a 20 percent 
rating for the service-connected fracture of the right os 
calcis and 2) whether an effective date prior to June 30, 
1999 is warranted for the grant of service connection and a 
10 percent rating for tinnitus.  The Board notes that while 
the veteran is service-connected for other disabilities, none 
of the other disabilities are assigned a compensable rating 
and what the veteran has specifically requested was 
entitlement to an effective date prior to June 30, 1999 for 
the assignment of compensable ratings for his service-
connected disabilities.

The Board first considered this appeal in March 2006 and as 
the veteran appeared to be raising a claim of clear and 
unmistakable error (CUE), the Board remanded the claim for 
clarification and additional development.  The RO/Appeals 
Management Center (AMC) dismissed the CUE claim in a 
Supplemental Statement of the Case; however, a dismissal in 
this fashion denies the veteran of procedural rights.  As 
such, the Board regretfully finds that it must again remand 
this appeal to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that compliance by the Board or the RO with remand 
directives is neither optional nor discretionary, and where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  The claims for entitlement to an earlier 
effective date for a 70 percent rating for schizophrenia and 
for a 20 percent rating for a fractured right os calcis are 
being REMANDED and are addressed in the REMAND portion of the 
decision below. 

A review of the record reflects the veteran contends the 
recoupment of his severance pay was improper.  The RO has not 
adjudicated this issue.  This issue is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran was honorably discharged from active military 
service in November 1976.

2.  On June 30, 1999, many years after service, the RO 
received a VA form 21-526 in which the veteran claimed 
service connection for tinnitus.  

3.  There is no evidence that constitutes a pending formal or 
informal request for entitlement to service connection prior 
to June 30, 1999.  

4.  By a rating decision of July 2000, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective June 30, 1999.




CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 1999, 
for the grant of service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, concerning the claim for tinnitus, the veteran is 
challenging the effective date assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and VA 
examination reports.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Additionally, in the present case, it is the 
law, and not the underlying facts or development of the facts 
that is dispositive.  Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Earlier Effective Date for a Grant of Service Connection

The veteran seeks an effective date prior to June 30, 1999 
for the grant of a service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the evidence does not 
support the veteran's contention, and the appeal will be 
denied - no formal or informal claim of service connection 
for tinnitus was received prior to June 1999.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  The mere 
presence of medical evidence of a disability does not 
constitute a claim; rather, the veteran must assert a claim 
either expressly or impliedly. VA is not required to conjure 
up issues not raised by the claimant. Brannon v. West, 12 
Vet. App. 32, 35 (1998).

The veteran was discharged from service in November 1976.  
Directly after his separation the veteran applied for service 
connection for schizophrenia, a fractured right os calcis, an 
unstable fracture of the left femur, a fractured left pubic 
rami and sacroiliac joint, a fractured maxilla with loss of 
teeth, anemia and urinary tract infections.  The veteran did 
not apply for service connection for tinnitus at this time.  
Nor is there any indication the veteran submitted an 
application for tinnitus within one year of his November 1976 
separation from service.  Therefore, an effective date of the 
date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The veteran's 
first application for service connection for tinnitus was 
received by the RO on June 30, 1999.  Entitlement for the 
benefit arose August 25, 1999, the date of the VA examination 
which provided the necessary nexus opinion.  

Prior to June 30, 1999, the veteran applied for other 
compensation benefits; however, none of these applications 
included a claim for tinnitus.  Furthermore, there were no 
informal claims expressing an intent to apply for service 
connection for tinnitus in accordance with 38 C.F.R. § 3.155.  

While a March 1981 VA examination report mentions tinnitus, 
this cannot be construed as an informal claim for benefits.  
To the extent that the veteran was treated for tinnitus prior 
to the effective date assigned, the Board notes that the date 
of a treatment record, prior to the filing of a claim for 
service connection, does not properly govern the effective 
date of the award of service connection and compensation.  
Dates of treatment records do not constitute informal claims 
when service connection has not yet been established. See 
38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).

In this case, the date of receipt of claim (June 30, 1999) is 
later than the date entitlement arose.  As the effective date 
can be no earlier than the date of receipt of the claim, June 
30, 1999, is the correct effective date in this particular 
instance. See 38 C.F.R. § 3.400(b)(2)(i).  In this case, 
there simply is no legal authority for the Board to assign an 
earlier effective date as the RO has already assigned the 
earliest possible effective date for the grant of benefits.  
Accordingly, the claim for an effective date prior to June 
30, 1999 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  


ORDER

An effective date prior to June 30, 1999 for the grant of 
service connection and compensation for tinnitus is denied.


REMAND

In its March 2006 remand, the Board directed that the RO 
adjudicate a claim of clear and unmistakable error (CUE).  
However, the RO only addressed the claim for CUE in a July 
2007 Supplemental Statement of the Case (SSOC).  In this 
SSOC, the RO explained that as the veteran did not raise any 
specific allegations of CUE, there was no basis to merit 
consideration of CUE.   

It has been held that a Supplemental Statement of the Case, 
even when raising new issues, is an updated statement of the 
Agency's position and is not an initial determination. 
Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  Therefore, the 
RO must issue a rating decision on the CUE claim and advise 
the veteran of his appellant rights.  As there was no initial 
adjudication of the CUE claim the veteran is unable to file a 
Notice of Disagreement to the dismissal of the CUE claim at 
the present time. See 38 U.S.C.A. § 7105(a).

While the Board regrets having to remand this case, to 
proceed upon the merits of the case would raise serious due 
process issues, especially in light of the nonadversarial and 
pro-claimant VA claims adjudication system and result 
unnecessary delays of the adjudication.  The Board is 
therefore required by law to remand the claim for specific 
compliance by the RO. Stegall, 11 Vet. App. 268, 271 (1998).

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
adjudication of a CUE claim could have a direct effect upon 
the claims for entitlement to a 70 percent evaluation for 
schizophrenia and entitlement to an earlier effective date 
for a 20 percent evaluation for a fractured right os calcis.  
As such, these claims are held in abeyance pending further 
development and adjudication of the veteran's claim of CUE.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the claim 
for CUE.  The RO/AMC should notify the 
veteran and his representative of the 
decision and of the veteran's appellate 
rights.  If the CUE claim is denied and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claims for entitlement to an 
effective date prior to June 30, 1999, for 
the 70 percent evaluation for 
schizophrenia and for the 20 percent 
evaluation for a fractured right os 
calcis, considering the determination in 
the CUE claim.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


